DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/14/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “a first driving device for driving the first support shaft” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0084 of the specification states: The first driving member 240 is provided on the first support 230.  The first driving member 240 has a first motor 241, pulleys and a belt.
	For examination purposes, a first driving member is construed as motor, pulleys and a belt.

Regarding claim 1, claim limitation “a second driving device for driving the second support shaft” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
	Paragraph 0085 of the specification states: The second driving member 260 is connected to the second support shaft 293 of the second juicing member 290, and has a second motor 261, pulleys and a belt.
	For examination purposes, a second driving member is construed as motor, pulleys and a belt. 

Regarding claims 5 and 6, claim limitation “a control unit …controls” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “controls” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	Paragraph 0091 of the specification states: “As illustrated in FIG. 15, the high-capacity juicing machine 200 further includes a control unit C connected to the first and second driving members 240 and 260, an input unit I connected to the control unit C to input a kind of juicing material, a storage unit S connected to the control unit C and stored by a rotational speed database, in which rotational speed values of the first and second support shafts 275 and 293 are predetermined according to the kind of the juiced material, and a display unit D connected to the control unit C to display the rotational speeds of the first and second support shafts 275 and 

However, the specification does not discuss or explain what structure is capable of performing the function, and the control unit has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’” In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011). To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In 
For examination purposes, a/the control unit is construed as a generic controller.

Regarding claims 5 and 6, claim limitation “an input unit …input” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “input” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	Paragraph 0091 of the specification states: “As illustrated in FIG. 15, the high-capacity juicing machine 200 further includes a control unit C connected to the first and second driving members 240 and 260, an input unit I connected to the control unit C to input a kind of juicing material, a storage unit S connected to the control unit C and stored by a rotational speed database, in which rotational speed values of the first and second support shafts 275 and 293 are predetermined according to the kind of the juiced material, and a display unit D connected to the control unit C to display the rotational speeds of the first and second support shafts 275 and 
293”. 
However, the specification does not discuss or explain what structure is capable of performing the function, and the input unit has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For examination purposes, an/the input unit is construed as a generic input device.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claims 5 and 6, claim limitation “a storage unit …stored” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “stored” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	Paragraph 0091 of the specification states: “As illustrated in FIG. 15, the high-capacity juicing machine 200 further includes a control unit C connected to the first and second driving members 240 and 260, an input unit I connected to the control unit C to input a kind of juicing material, a storage unit S connected to the control unit C and stored by a rotational speed database, in which rotational speed values of the first and second support shafts 275 and 293 are 
293”. 
However, the specification does not discuss or explain what structure is capable of performing the function, and the storage unit has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For examination purposes, a/the storage unit is construed as a generic input device.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claim 6, claim limitation “a display unit …display” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “display” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
	Paragraph 0091 of the specification states: “As illustrated in FIG. 15, the high-capacity juicing machine 200 further includes a control unit C connected to the first and second driving members 240 and 260, an input unit I connected to the control unit C to input a kind of juicing material, a storage unit S connected to the control unit C and stored by a rotational speed database, in which rotational speed values of the first and second support shafts 275 and 293 are predetermined according to the kind of the juiced material, and a display unit D connected to the control unit C to display the rotational speeds of the first and second support shafts 275 and 
293”. 
However, the specification does not discuss or explain what structure is capable of performing the function, and the display unit has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For examination purposes, a/the display unit is construed as a generic display device.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claims 5-6, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim limitation “a/the control unit …control”, and Paragraph 0091 of the specification states: “As illustrated in FIG. 15, the high-capacity juicing machine 200 further includes a control unit C connected to the first and second driving members 240 and 260, an input unit I connected to the control unit C to input a kind of juicing material, a storage unit S connected to the control unit C and stored by a rotational speed database, in which rotational speed values of the first and second support shafts 275 and 293 are predetermined according to the kind of the juiced material, and a display unit D connected to the control unit C to display the rotational speeds of the first and second support shafts 275 and 
However, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). For examination purposes, a/the control circuitry is construed as a generic controller.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 5-6, claim(s) recites limitations “a/the control circuitry …controls”, and Paragraph 0091 of the specification states: “As illustrated in FIG. 15, the high-capacity juicing machine 200 further includes a control unit C connected to the first and second driving members 240 and 260, an input unit I connected to the control unit C to input a kind of juicing material, a storage unit S connected to the control unit C and stored by a rotational speed database, in which 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190000258 A1 to Kim (“Kim”), in view of US 20170105565 A1 to Fouquet et al. (“Fouquet”). 

Regarding claim 1, Kim discloses, a high-capacity juicing machine (see high-capacity juice extractor 200 in Fig. 9) comprising:
a base (see base 210);
a first support (see first support 230) and a second support (see second support 250) which are provided on the base (210) and are spaced from each other in a longitudinal direction (see Fig. 9);
a first juicing member (see the first extracting member 270) having a first support shaft (see outer casing support shaft 276) rotatably provided on the first support (230) and an outer hollow rotor (see outer casing 271) which is positioned between the first support (230) and the second support (250), which is opened toward the second support (see Fig. 11), which is (see plurality of outlet ports 273 in Fig. 10), and which is coupled to the first support shaft (276) to rotate together with the first support shaft (see Fig. 12);
a second juicing member (second extracting member 290) having a second support shaft (see inner casing support shaft 295 in Fig. 11) rotatably provided on the second support (250) to be eccentric from the first support shaft (see Fig. 11), and an inner rotor (see inner case 291) which is eccentrically positioned inside the first juicing member (see Fig. 11), and which is coupled to the second support shaft (295) to rotate together with the second support shaft (see Fig. 11 and disclosed in para 0067);
a first driving member (see driving member 240) for driving the first support shaft (see Fig. 9 and disclosed in para 0090 “The driving member 240 is provided below the second support 250, and is connected to the inner casing support shaft 295 of the second extracting member 290.  The driving member 240 has the motor M, a pulley and a belt.  The motor M is positioned below the inner casing support shaft 295.  The motor M and the inner casing support shaft 295 are provided with the pulleys, and the belt is wound around the pulleys”); and
However, Kim does not explicitly disclose, a second driving member for driving the second support shaft.
	Nonetheless, Fouquet teaches, a driving system (30) of an appliance to extract juice (see Fig. 2), wherein the driving system (30) has a driving member (disclosed in para 0063 “an electric motor 31 and a coupling mechanism 32 between the driving output 310 of the motor 31 and the upper stage 11 of the screw 10” and seen in FIGS. 2 and 5) that is coupled to one end of the screw (10) located inside the chamber (20) and another driving member (see Fig. 2 and disclosed in para 0067 “the driving system 30 further includes an electric motor 33 and a coupling mechanism 34, provided to drive the lower stage 12 of the screw 10 in rotation around the axis X-X”) that is coupled to the other end of the chamber of the screw (10) located inside the chamber (20) such that both of the driving members are configured to rotate two different parts of the screw  (see Fig. 2).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify a first support shaft/outer casing support shaft 276 of Kim, wherein the a first support shaft/outer casing support shaft 276 of Kim comprises a second driving member for driving the second support shaft as taught/suggested by Fouquet in order to obtain different driving outputs from the first driving member and the second driving member so as independently controlling the speed and/or the rotation direction of the first support shaft and the second support shaft as disclosed in para 0068 by Fouquet. 
  	
Regarding claim 3, Kim further discloses, a gear ratio can be easily adjusted to control a circumferential speed of the first extractor and the second extractor (in para 0039).
	However, Kim does not explicitly disclose, wherein a circumferential speed (V1) of the outer rotor is different from a circumferential speed (V2) of the inner rotor.
Fouquet teaches, wherein a circumferential speed (V1) of the outer rotor is different from a circumferential speed (V2) of the inner rotor (disclosed in para 0068 wherein the speeds of motor 31 and 33 are independently controlled).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify a first support shaft/outer casing support shaft 276 of Kim, wherein the a first support 

Regarding claim 4, Kim further discloses, a gear ratio can be easily adjusted to control a circumferential speed of the first extractor and the second extractor (in para 0039).
Fouquet teaches, wherein the circumferential speed (V2) of the inner rotor is faster than the circumferential speed (V1) of the outer rotor.
Fouquet teaches, wherein the circumferential speed (V2) of the inner rotor is faster than the circumferential speed (V1) of the outer rotor (disclosed in para 0068 wherein the speeds of motor 31 and 33 are independently controlled and para 0017 wherein one typical operating scenario consists of driving the lower stage of the screw several times faster than its upper stage).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify a first support shaft/outer casing support shaft 276 of Kim, wherein the a first support shaft/outer casing support shaft 276 of Kim comprises a second driving member for driving the second support shaft, wherein the circumferential speed (V2) of the inner rotor is faster than the circumferential speed (V1) of the outer rotor as taught/suggested by Fouquet in order to obtain different driving outputs from the first driving member and the second driving member so as .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190000258 A1 to Kim (“Kim”), in view of US 20170105565 A1 to Fouquet et al. (“Fouquet”), and further view of US 2267048 A to Schwarz (“Schwarz”). 

Regarding claim 2, Kim in view of Fouquet discloses all the limitations as claimed in claim 1, Kim further discloses, wherein the inner rotor (291) is formed in a shape of a cylindrical body (see Fig. 11), and the inner rotor (291) is has an outer peripheral surface thereof (see Fig. 11).
	However, Kim in view of Fouquet does not explicitly discloses, and the inner rotor is provided with a plurality of bosses protruding from an outer peripheral surface thereof.
	Nonetheless, Schwarz teaches, an inner rotor (22 and 23 in Fig. 1) comprises ribs (24) protruding from an outer peripheral surface of the inner rotor (see Fig.1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the inner rotor of Kim wherein the inner rotor of Kim comprises bosses or ribs protruding from an outer peripheral surface of the inner rotor in order to space the outer rotor and the inner rotor so as directing the pulp onto the next stage as disclosed in Col. 2 lines 10-13 by Schwarz. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190000258 A1 to Kim (“Kim”), in view of US 20170105565 A1 to Fouquet et al. (“Fouquet”), and further view of US 20080066630 A1 to Siu et al. (“Siu”). 

Regarding claim 5, Kim in view of Fouquet discloses all the limitations as claimed in claim 1, Kim further discloses, a gear ratio can be easily adjusted to control a circumferential speed of the first extractor and the second extractor (in para 0039), and Fouquet teaches, a driving system (30) of an appliance to extract juice (see Fig. 2), wherein the driving system (30) has a driving member (disclosed in para 0063 “an electric motor 31 and a coupling mechanism 32 between the driving output 310 of the motor 31 and the upper stage 11 of the screw 10” and seen in FIGS. 2 and 5) that is coupled to one end of the screw (10) located inside the chamber (20) and another driving member (see Fig. 2 and disclosed in para 0067 “the driving system 30 further includes an electric motor 33 and a coupling mechanism 34, provided to drive the lower stage 12 of the screw 10 in rotation around the axis X-X”) that is coupled to the other end of the chamber of the screw (10) located inside the chamber (20) such that both of the driving members are configured to rotate two different parts of the screw  (see Fig. 2).
	However, Kim in view of Fouquet does not explicitly discloses, 
a control unit (C) connected to the first and second driving members (240 and 260);
an input unit (1) connected to the control unit (C) to input a kind of juicing material; and
a storage unit (S) connected to the control unit (C) and stored by a rotational speed database, in which rotational speed values of the first and second support shafts (275 and 293) are predetermined according to the kind of the juiced material, wherein
if the kind of juiced material is inputted by the input unit (I), the control unit (C) controls the rotational speeds of the first and second support shafts (275 and 293) to operate the support shafts at the predetermined rotational speed values stored in the storage unit (S) according to the 
Nonetheless, Siu teaches, a juicer speed control (see Fig. 1) comprises:
a control unit (see a logic circuit 21 in Fig. 1) connected to the driving members (see motor 22);
an input unit (see continuously variable speed controller 12) connected to the control unit (see Fig. 1) to input a kind of juicing material (disclosed in para 0017 “the user may be able to select which fruits or vegetables appear in the listing 16”); and
a storage unit (disclosed in para 0017 and 0018 “the list is pre-established in its order and cannot be changed by the user.  In other embodiments, the user may be able to select which fruits or vegetables appear in the listing 16. The list in the display is ordered in accordance with the motor speed that produces the optimum juicing action.  In general softer fruits and vegetables juice better at lower speeds than harder ones… The designation referred to above serves to identify one or a set of two or more adjacent items (foodstuffs, fruits or vegetables or descriptive term like "soft fruit" etc.) that have been placed into a useful order, essentially by pointing.  This graphic designation can also be achieved by graphically highlighting one or more items by making the designated item or items larger or brighter in the display… The speed control 12 may be provided with tactile feedback such as click stops which give the user some indication of the juicer motor's speed within the range of all speeds.  The position of the continuously variable controller 12 is detected by a logic circuit 21 that controls the juicer's motor 22”, and see Fig. 1 and 2, wherein it is known in the art that the logic circuit is inherently including the storage unit in order to pre-program the list 16 so as the list is displayed as shown in Fig. 1 and 2, and so as the logic circuit is able to control the speed of the motor after the fruit is selected by the user) connected to the control unit and stored by a rotational speed database , in  if the kind of juiced material is inputted by the input unit , the control unit controls the rotational speeds of the motor to operate the support shafts at the predetermined rotational speed values stored in the storage unit according to the inputted kind of juiced material (disclosed in para 0017-0019 and see Fig. 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the juicing machine of Kim in view of the juicing machine of Fouquet with two motors, wherein the juicing machine comprises: a control unit connected to the first and second driving members, an input unit connected to the control unit to input a kind of juicing material, a storage unit connected to the control unit and stored by a rotational speed database, in which rotational speed values of the first and second support shafts are predetermined according to the kind of the juiced material and a display unit connected to the control unit to display the kind of juiced material and the rotational speeds of the first and second support shafts, wherein the input unit inputs the rotational speed values of the first and second support shafts, and if the kind of juiced material is inputted by the input unit, the control unit controls the rotational speeds of the first and second support shafts to operate the support shafts at the inputted rotational speed values as taught/suggested by Siu in order to allow the user to select an optimal speed according to the hardness of fruit and vegetable being juiced as disclosed in para 0014 by Siu.

Regarding claim 6, Kim in view of Fouquet discloses all the limitations as claimed in claim 1, Kim further discloses, a gear ratio can be easily adjusted to control a circumferential speed of the first extractor and the second extractor (in para 0039), and Fouquet teaches, a driving (30) of an appliance to extract juice (see Fig. 2), wherein the driving system (30) has a driving member (disclosed in para 0063 “an electric motor 31 and a coupling mechanism 32 between the driving output 310 of the motor 31 and the upper stage 11 of the screw 10” and seen in FIGS. 2 and 5) that is coupled to one end of the screw (10) located inside the chamber (20) and another driving member (see Fig. 2 and disclosed in para 0067 “the driving system 30 further includes an electric motor 33 and a coupling mechanism 34, provided to drive the lower stage 12 of the screw 10 in rotation around the axis X-X”) that is coupled to the other end of the chamber of the screw (10) located inside the chamber (20) such that both of the driving members are configured to rotate two different parts of the screw  (see Fig. 2).
	However, Kim in view of Fouquet does not explicitly discloses, 
a control unit (C) connected to the first and second driving members (240 and 260);
an input unit (1) connected to the control unit (C) to input a kind of juicing material;
a storage unit (S) connected to the control unit (C) and stored by a rotational speed database, in which rotational speed values of the first and second support shafts (275 and 293) are predetermined according to the kind of the juiced material; and
a display unit (D) connected to the control unit (C) to display the kind of juiced material and the rotational speeds of the first and second support shafts (275 and 293), wherein
the input unit (I) inputs the rotational speed values of the first and second support shafts (275 and 293), and if the kind of juiced material is inputted by the input unit (I), the control unit (C) controls the rotational speeds of the first and second support shafts (275 and 293) to operate the support shafts (275 and 293) at the inputted rotational speed values.
Nonetheless, Siu teaches, a juicer speed control (see Fig. 1) comprises:
a control unit (see a logic circuit 21 in Fig. 1) connected to the driving members (see motor 22);
an input unit (see continuously variable speed controller 12) connected to the control unit (see Fig. 1) to input a kind of juicing material (disclosed in para 0017 “the user may be able to select which fruits or vegetables appear in the listing 16”); and
a storage unit (disclosed in para 0017 and 0018 “the list is pre-established in its order and cannot be changed by the user.  In other embodiments, the user may be able to select which fruits or vegetables appear in the listing 16. The list in the display is ordered in accordance with the motor speed that produces the optimum juicing action.  In general softer fruits and vegetables juice better at lower speeds than harder ones… The designation referred to above serves to identify one or a set of two or more adjacent items (foodstuffs, fruits or vegetables or descriptive term like "soft fruit" etc.) that have been placed into a useful order, essentially by pointing.  This graphic designation can also be achieved by graphically highlighting one or more items by making the designated item or items larger or brighter in the display… The speed control 12 may be provided with tactile feedback such as click stops which give the user some indication of the juicer motor's speed within the range of all speeds.  The position of the continuously variable controller 12 is detected by a logic circuit 21 that controls the juicer's motor 22”, and see Fig. 1 and 2, wherein it is known in the art that the logic circuit is inherently including the storage unit in order to pre-program the list 16 so as the list is displayed as shown in Fig. 1 and 2, and so as the logic circuit is able to control the speed of the motor after the fruit is selected by the user) connected to the control unit and stored by a rotational speed database , in which rotational speed values of the motor are predetermined according to the kind of the juiced material (disclosed in para 0017-0019 and see Fig. 1 and 2),
and a display unit (see display area 11) connected to the control unit (see Fig. 1) to (see graphic indicator 18) and the rotational speeds of the motor (see Fig. 2) , wherein
the input unit (12) inputs the rotational speed values of the motor (disclosed in para 0014 “The combination allows the user to select an optimal speed according to the hardness of fruit and vegetable being juiced”) and if the kind of juiced material is inputted by the input unit (I), the control unit (C) controls the rotational speeds of the first and second support shafts (275 and 293) to operate the support shafts (275 and 293) at the inputted rotational speed values (disclosed in para 0017-0019 and see Fig. 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the juicing machine of Kim in view of the juicing machine of Fouquet with two motors, wherein the juicing machine comprises: a control unit connected to the first and second driving members, an input unit connected to the control unit to input a kind of juicing material, a storage unit connected to the control unit and stored by a rotational speed database, in which rotational speed values of the first and second support shafts are predetermined according to the kind of the juiced material, and a display unit connected to the control unit to display the kind of juiced material and the rotational speeds of the first and second support shafts, wherein the input unit inputs the rotational speed values of the first and second support shafts and if the kind of juiced material is inputted by the input unit the control unit controls the rotational speeds of the first and second support shafts to operate the support shafts at the inputted rotational speed values as taught/suggested by Siu in order to allow the user to select an optimal speed according to the hardness of fruit and vegetable being juiced as disclosed in para 0014 by Siu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761          

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761